Opinion issued December 5, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-01042-CR
                             ———————————
                      MARQUIS A. WILLIAMS, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee



                       On Appeal from 248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1565171


                           MEMORANDUM OPINION
      Appellant, Marquis A. Williams, pleaded guilty to the first-degree felony

offense of murder, without an agreed punishment recommendation from the State.

See TEX. PENAL CODE § 19.02(b)(1), (2). At the presentence investigation hearing,

the trial court entered appellant’s plea of guilty. The trial court heard testimony from
the victim’s family, appellant, and appellant’s mother, and the trial court assessed

appellant’s punishment at 40 years’ confinement, which is within the applicable

sentencing range. TEX. PENAL CODE § 12.32(a). The trial court certified that

appellant had the right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant timely

filed a notice of appeal and new counsel was appointed.

      Appellant’s appointed counsel has filed a motion to withdraw, along with an

Anders brief stating that the record presents no reversible error and that, therefore,

the appeal is without merit and is frivolous. See generally Anders v. California, 386
U.S. 738 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying this Court with references to the

record and legal authority. Id. at 744; see also High v. State, 573 S.W.2d 807, 812

(Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and that he is unable to advance any grounds of error that warrant reversal.

See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that he has delivered a copy of the motion

to withdraw and Anders brief to appellant and informed him of his right to file a pro

se response after obtaining access to the records. See In re Schulman, 252 S.W.3d
403, 408 (Tex. Crim. App. 2008). Furthermore, counsel has certified that he has sent

the form motion for pro se access to the records to appellant for his response, if any.


                                          2
See Kelly v. State, 436 S.W.3d 313, 322 (Tex. Crim. App. 2014). Appellant has not

filed any pro se response to his counsel’s Anders brief and his deadline has expired.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous); Garner v.

State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (explaining that reviewing court

must determine whether arguable grounds for review exist); Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining that reviewing court need

not address merits of each claim raised in Anders brief or pro se response after

determining there are no arguable grounds for review); Mitchell, 193 S.W.3d at 155.

An appellant may challenge a holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 See TEX. R. APP. P. 43.2(a). Attorney, Allen C. Isbell, must




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. In re Schulman, 252 S.W.3d at 411; TEX. R. APP. P. 48.4.

                                           3
immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4